Title: Cotton Tufts to Abigail Adams, 15 September 1789
From: Tufts, Cotton
To: Adams, Abigail


        
          Weymouth Sepr. 15. 1789.
          Dear Madam—
        
        Your Favour of the 1st. Inst. I recd the 11st. and shall give orders to Pratt relative to the Butter &c Not having received an Answer to Mine respecting the Cart &c and finding no Opportunity to dispose of the Cart to Advantage I got Lt. Bates to apprize it which he sat at £7.10.0 and had concluded to take it to my own Use if you approved of it, but as you think it will not be best to sell—I wish to use it till the Spring & will account with you therefore— The Mud Boat I have got to Weymouth and found that it wanted the Eye of a Master— I do not expect that it will fetch more than £10 or £12. if sold as Gondalos that will serve the same Purpose have been sold at that Rate—I shall not However dispose of it without particular Directions tho I am of opinion it will be best to sell it if any Thing near the Worth can be obtained— Adams informs me that He must leave the House (at Boston) if the Rent is not reduced— I fear I shall not be able any longer to get £40 per annl from any Person, as Rents are exceeding low and but little Money in Circulation As soon as may be I wish to know your Mind on this Subject as well as with Respect to the Mode of adjusting Our Account whether it is agreable that Mrs. Cranch should audit it as heretofore— You will be so kind as let Cousin John, know that I answerd his Draught on me as soon as I became possessed of it being a Day or two after he left Boston—
        I wish to know what Papers are forwarded to you from the Printers at Boston and whether you would have all of them sent on—
        The Author of the scurrilous Poem referred to in yours is well known here and it is generally reputed and considered as the Work of a malicious & disappointed Seeker— it appears to me to be a Stab upon the President through the Side of the Vice President and as paving the Way for an Attack upon Him, whenever a favorable Opportunity shall present— Too many there are to our Sorrow, that can never be contented but in Broils & Contests, Wishing to embroil Government, and to throw our publick Affairs into Confusion, they are seeking every Occasion to gratify their restless Spirits and to wriggle themselves into Places favorable to their Desig[ns] But as they are generally devoid of Principle, they sooner or later fall into the Pit which they have diggd for others—
        
        Be pleased to remember me to Mr Adams & your Children—and accept of the best Wishes / of Your Affectionate Friend & H Ser
        Cotton Tufts
      